FILED
                           NOT FOR PUBLICATION                                 JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50478

              Plaintiff-Appellee,                D.C. No. 2:11-cr-00050-SVW

 v.
                                                 MEMORANDUM*
LORENZO GONZALEZ, a.k.a. Grumpy,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Lorenzo Gonzalez appeals from the district court’s judgment and challenges

the 262-month sentence imposed upon resentencing after remand following his

jury-trial conviction for one count of racketeering influenced and corrupt

organizations conspiracy, in violation of 18 U.S.C. § 1962(d), and two counts of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violent crime in aid of racketeering in violation of 18 U.S.C. § 1959(a)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gonzalez contends that his sentence is unreasonable because the district

court declined to impose the below-guidelines sentence recommended by the

probation officer. The record reflects that the district court adequately explained

its reasons for not accepting the probation officer’s recommendation. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The district court did

not abuse its discretion in imposing Gonzalez’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including the seriousness of Gonzalez’s offenses and the need

for deterrence. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                            2                                  15-50478